DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
            This is in response to amendment filed on 12/3/2020 in which claims 1-20 are pending. The applicant’s amendments have been fully considered therefore this case is in condition for allowance.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art Li (US 20150207525) teaches bi-directional RF signal amplifier  that is capable of supporting MoCA communications with include directional couplers. The directional coupler splits forward path RF signals onto the active communications path 114 and the passive communications path 118 while the Grove prior art (9, 917,640) teaches a control unit adapted to control an optical transmitter in which respective optical fiber is monitored using a monitoring. However the above cited prior arts, alone or in combination fail to anticipate or render obvious the following recited features: a controller configured to activate the second splitter by sending a first instruction to the second splitter and to deactivate the first splitter by sending a second instruction to the first splitter while the second splitter is active, wherein the bidirectional amplifier is configured to modify a magnitude of at least the first RF signal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US-20130133019-$).did. or (US-8009989-$ or US-6362685-$ or US-5949301-$).did.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016.  The examiner can normally be reached on 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 






/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633